DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horikawa et al. (US 2012/0168041A1) (hereafter Horikawa) in view of Jacoby (US 3,399,444).
With respect to claim 1, Horikawa teaches an Al-Si-Mg filler metal (intended use) consisting of: an Al--Si--Mg welding (intended use) filler metal consisting of: 5.0 to 6.0 wt % silicon; 0.41 to 0.5 wt % magnesium or 0.31-0.5 wt% magnesium; 0.2 to 0.8wt% iron; and the balance being aluminum and trace elements, wherein the trace elements consist of: a maximum allowable amount of iron of 0.8 wt %; a maximum allowable amount of copper of 0.3 wt %; a maximum allowable amount of manganese of 0.05 wt %; a maximum allowable amount of zinc of 0.2 wt %; a maximum allowable amount of titanium of 0.2 wt %; a maximum allowable amount of beryllium of 0.0003 wt %; and other trace elements are allowable in a maximum weight percent of 0.05% each, the other trace elements together being allowable in a maximum weight percent of 0.15% total (paragraphs 28-31). Since the composition of Horikawa is the 
With respect to claim 1, Horikawa teaches using that aluminum for heat sinks (paragraph 1), but does not teach that the aluminum metal is in the shape of a rod or wire.  However, Jacoby teaches using an aluminum in the shape of a wire for heat dissipating (Table 3; and column 4, lines 63-66).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the aluminum of Horikawa in the shape of a wire as taught by Jacoby in order to improve thermal conductivity.
	With respect to claims 2, and 25, Horikawa teaches wherein silicon is present in a weight percent of between approximately 5.2% and 5.8% inclusive (paragraph 28).
With respect to claims 3 and 26, the workpiece(s) and/or weld joint do not positively limit the structure or composition of the claimed metal rod or wire. 
With respect to claims 4-7, since the composition of Horikawa is the same as that being claimed, it is the examiner’s position that the filler metal of Horikawa is capable of a tensile strength greater than 27 kilopounds per square inch (ksi), a longitudinal sheer strength greater than 13.5 ksi, a transverse sheer strength greater than 20 ksi.
With respect to claims 8-9, since the composition of Horikawa is the same as that being claimed, it is the examiner’s position that the filler metal of Horikawa is capable of natural or artificial age strengthening.
With respect to claims 10-12, the workpiece(s), process, and/or weld joint do not positively limit the structure or composition of the claimed metal rod or wire.
With respect to claim 24, Horikawa teaches an Al-Si-Mg welding (intended use) filler metal consisting of: 5.2 to 5.8 wt% silicon; 0.41 to 0.5 wt% magnesium; and the balance being aluminum and trace elements, wherein the trace elements consist of: a maximum allowable amount of iron of 0.8 wt%; a maximum allowable amount of copper of 0.3 wt%; a maximum 
With respect to claim 24, Horikawa teaches using that aluminum for heat sinks (paragraph 1), but does not teach that the aluminum metal is in the shape of a rod or wire.  However, Jacoby teaches using an aluminum in the shape of a wire for heat dissipating (Table 3; and column 4, lines 63-66).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the aluminum of Horikawa in the shape of a wire as taught by Jacoby in order to improve thermal conductivity.

Allowable Subject Matter
Claims 21-23 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/20/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/KILEY S STONER/Primary Examiner, Art Unit 1735